NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a heat exchanger comprising: a header having an introduction space, wherein the supply space is adjacent to the introduction space in a longitudinal direction of the header; a refrigerant pipe connected to the introduction space; a nozzle disposed in a boundary between the introduction space and the supply space, the refrigerant is fed through the nozzle from the introduction space to the supply space, the introduction space is divided into a first zone and a second zone, wherein the refrigerant pipe is connected to the second zone but not to the first zone, and in the longitudinal direction, a width of the first zone is smaller than a width of the second zone.
The closest prior art reference is: Morimoto (WO-2015098859-A1):
 Morimoto discloses a heat exchanger comprising: a header having a supply space, flat tubes disposed in line along the longitudinal direction and connected to the header; a refrigerant pipe; and a nozzle, wherein the nozzle is disposed closer to the flat tubes than to the refrigerant pipe, when the heat exchanger operates as an evaporator of a refrigerant, the refrigerant is fed through the nozzle to the supply space.
However, Morimoto does not disclose a header having an introduction space, wherein the supply space is adjacent to the introduction space in a longitudinal direction of the header; a refrigerant pipe connected to the introduction space; a nozzle disposed 
Further, there appears to be no reason to modify Morimoto to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763